Citation Nr: 0838269	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  04-06 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1948 to March 
1957.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the veteran's claim for service connection for 
asbestosis.  The decision also denied his petition to reopen 
his previously claim for service connection for a low back 
disorder.  However, in a March 2007 decision the Board 
reopened this claim on the basis of new and material 
evidence.  The Board then proceeded to remand this claim, and 
the claim for asbestosis, to the RO via Appeals Management 
Center (AMC) for further development and consideration.


FINDINGS OF FACT

1.  The veteran had a muscle strain during service in August 
1951.  He also complained of back pain in June 1956.  Both 
the March 1987 private physician and the August 2001 VA 
physician provided favorable nexus opinions that were couched 
in equivocal terms.  However, on remand, an April 2008 VA 
examiner determined that it is less likely than not the 
moderate degenerative arthritis in the veteran's lumbar spine 
is related to his military service.  This examiner made this 
determination based on the number of years since discharge 
and the filing of a claim, the fact that the veterans' 
military separation examination was unremarkable for any 
pertinent defect, and the fact that he had sustained 
additional back injuries since service in a September 1980 
motor vehicle accident and in September 1984 in a work-
related job accident, many years after his discharge.  In 
addition, X-rays show his arthritis is age-related.



2.  A February 1996 private medical examiner, Dr. R.M., 
indicated there was 
X-ray evidence of pulmonary asbestosis and asbestos-related 
pleural disease (pulmonary fibrosis).  However, a February 
2002 VA examiner indicated X-rays revealed emphysematous 
changes with no radiographic evidence of asbestos.  Another 
VA examiner, on remand, concluded the veteran's most recent 
X-rays (in September 2006) had revealed no evidence of 
asbestos.  This examiner explained that the findings 
described in February 1996, regarding any mid-lung field 
opacities, may have been related to an infectious process.  
As such, the veteran's current diagnosis of chronic 
obstructive pulmonary disease (COPD) is unrelated to his 
exposure to asbestos during service.


CONCLUSIONS OF LAW

1.  The veteran's current low back disorder was not incurred 
in or aggravated by his military service and may not be 
presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).

2.  The veteran does not have a respiratory/pulmonary 
disorder, including asbestosis and/or COPD, due to disease or 
injury incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and AMC in January 2002 and April 2007 (1) informed 
the veteran of the information and evidence not of record 
that is necessary to substantiate his claims; (2) informed 
him of the information and evidence that VA would obtain and 
assist him in obtaining; (3) informed him of the information 
and evidence he was expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
AMC sent the veteran an April 2007 VCAA notice letter 
pursuant to the requirements in Dingess, and the AMC has 
since gone back and readjudicated his claims in the August 
2007 supplemental statement of the case (SSOC), including 
considering any additional evidence received in response to 
that additional notice.  This is important to point out 
because the Federal Circuit Court recently held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

And even if arguably there was any deficiency in the notice 
to the veteran or the timing of the notice it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claims under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO and AMC obtained all 
pertinent medical records the veteran and his representative 
identified.  In addition, VA furnished the veteran 
compensation examinations to determine the etiology of his 
low back disorder and whether he has any asbestos-exposure-
related disease like asbestosis - including as a result of 
his military service.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  Accordingly, the Board finds that 
no further assistance is needed to meet the requirements of 
the VCAA or Court.

II.  Whether the Veteran is Entitled to Service Connection 
for a Low Back Disorder

The veteran claims he has a chronic low back condition as a 
result of a lumbosacral strain he sustained during service in 
August 1951.  Unfortunately, however, the Board finds that 
the preponderance of the evidence is against his claim, 
so it must be denied.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Certain conditions involving what are generally recognized as 
diseases of a chronic nature, such as arthritis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10 percent within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records indicate he complained 
of low back pain in August 1951.  About 9-10 days earlier, he 
had strained his back while loading stores aboard his ship.  
Heat and massage had provided almost complete relief of his 
symptoms in 5-6 days.  On the morning of the then current 
evaluation, however, he had again strained his back again 
while lifting heavy objects.  He indicated that he could not 
flex, extend or twist his back without considerable pain.  
Objective findings were essentially negative, except for 
marked limitation of motion of the back and definite spasm of 
the paravertebral muscles, bilaterally, with most pain 
opposite L3.  The examiner diagnosed lumbosacral strain.

Another service record later that same month noted the 
veteran's sensory and reflex examinations were negative.  X-
rays were essentially negative.  When he was observed without 
his knowledge, no abnormality was present.  When observed 
otherwise, he assumed a camptocormic position and moved with 
extreme slowness.  This examiner diagnosed low back pain.  

In June 1956, the veteran again complained of back pain, but 
there does not appear to be any record of treatment or 
follow-up.  In any event, his separation examination in March 
1957 noted that his spine and musculoskeletal were normal.  
He also had no relevant complaints concerning his low back in 
particular.

Hence, the veteran's service medical records provide 
probative evidence against his claim that his low back injury 
in service, the strain, resulted in a permanent, i.e., 
chronic residual disability.

If, as here, there is no evidence of a chronic condition in 
service, or this is at least legitimately questionable, then 
a showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

There was no diagnosis of arthritis within the one-year 
presumptive period following the veteran's discharge from the 
military, or even for several ensuing years.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

An RO decision nearly a decade later, in August 1966, 
initially denied the veteran's claim for service connection 
for a low back disorder (he was requesting a decision for 
hospitalization and treatment purposes only).

Private outpatient records from Fort Myers Community Hospital 
in February 1982 note the veteran had attributed his then 
current low back problems to an intercurrent September 1980 
motor vehicle accident.  Additional private outpatient 
records from October 1984 attribute his then current back 
problem to a September 1984 lifting accident.

A VA examination in March 1985 noted chronic lumbar strain.  
X-rays revealed spondylosis of the lumbar spine.  However, 
this examination did not determine the etiology of his low 
back disorder.



The August 2001 VA physician who provided the favorable nexus 
opinion (used to reopen the claim) couched his statement in 
equivocal terms of "seems to have been", when referring to 
the possible relationship between the veteran's then current 
low back disorder and the low back strain in service, in 
1951.  The other opinion of record, from a private physician 
in March 1987, also uses similar equivocal language - 
indicating the veteran's low back condition "could have 
been" related to an original injury from the time of 
service.  In Obert v. Brown, 5 Vet. App. 30 (1993), the Court 
held that a medical opinion expressed in terms tantamount to 
"may" be related to service also necessarily implies the 
condition at issue "may or may not" be related to service 
and, therefore, is too speculative to establish a plausible 
claim.  See also Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Winsett v. West, 11 Vet. App. 420 (1998); Bloom v. West, 12 
Vet. App. 185 (1999) (by using the term "could," without 
supporting clinical data or other rationale, a medical 
opinion simply is too speculative in order to provide the 
degree of certainty required for medical nexus evidence).

VA outpatient treatment records in October 2006 show a 
current diagnosis of degenerative joint disease, i.e., 
arthritis, of the lumbar spine.

An MRI in March 2006 revealed a central herniated disc at T9-
10 indenting the cord in the midline.  The L1-2 interspace 
demonstrated a central herniated disc extending into the 
spinal canal.  The L2-3 disc space level demonstrated mild 
spinal stenosis with bilobular herniated disc indenting the 
thecal sac to the right and left of the midline.  The L3-4 
disc space level demonstrated moderate spinal stenosis with a 
broad based central herniated disc protrusion with annular 
tear broadly indenting the thecal sac in the midline.  The 
L4-5 space level demonstrated moderate spinal stenosis with a 
broad based central herniated disc indenting to the thecal 
sac in the midline.  Finally, the L5-S1 disc space level 
demonstrated a moderate size central herniated disc 
protrusion indenting the thecal sac in the midline.



Since the veteran has a confirmed diagnosis of a current low 
back disorder, the determinative issue is whether his current 
low back disorder is somehow attributable to his military 
service, especially from the back injury (strain) he 
sustained during service in August 1951.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

As noted previously, to address this determinative issue of 
causation, VA furnished the veteran a compensation 
examination in April 2008, on remand, for a medical nexus 
opinion to determine whether his current low back disorder is 
traceable to the back strain he sustained during his military 
service.  The examiner reviewed the veteran's claims file for 
the pertinent medical and other history, including his 
service medical records concerning the back strain in 1951.  
The veteran also reported a civilian, work-related injury 
after discharge from the military and the claims file notes a 
motor vehicle accident resulting in back pain.  Objective 
findings indicated that his posture, gait, position of the 
head, curvature of the spine and symmetry were normal.  There 
was no evidence of spasm.  He did have moderate tenderness 
and  painful motion.  Based on the above, the examiner opined 
that it is less likely than not the moderate degenerative 
arthritis in the veteran's lumbar spine is related to his 
military service - including the strain mentioned.  This 
examiner made this determination based on the number of years 
since discharge and filing a claim, the fact that the 
veteran's military separation examination was negative, 
and the fact that his back symptoms began, post service, 
after a motor vehicle accident in September 1980 and a work-
related job accident in September 1984, many years after his 
discharge from the military.  In addition, X-rays 
demonstrated that the findings and symptoms are consistent 
with age-related arthritis.



In deciding this claim, it is the Board's responsibility to 
weigh the evidence (both favorable and unfavorable) and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this 
responsibility is more difficult when, as here, medical 
opinions diverge.  And at the same time, the Board is mindful 
that it cannot make its own independent medical determination 
and there must be plausible reasons for favoring one medical 
opinion over another.  See also Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

In this case, the March 1987 private opinion and the August 
2001 VA opinions are insufficient to show the necessary nexus 
to establish service connection.  As noted, both these 
physicians used equivocal terms of "seems to have been" and 
"could have been," respectively, to link the veteran's low 
back disorder to service.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998); 
Bloom v. West, 12 Vet. App. 185 (1999) (by using the term 
"could," without supporting clinical data or other 
rationale, a medical opinion simply is too speculative in 
order to provide the degree of certainty required for medical 
nexus evidence).  Indeed, while these examiners noted the 
veteran's history of a low back strain during service, 
neither of these physicians made reference to the fact that 
his separation examination was negative for back problems or 
that he did not file a claim for compensation for his low 
back until 1966 - more than nine years after his separation 
from service.  These doctors also did not account for the 
additional, intercurrent, injuries he had sustained since 
service in the motor vehicle accident in September 1980 and 
in the work-related job accident in September 1984.  So even 
if these doctor's supporting opinions were not so equivocal, 
they still appear to have been based on incomplete 
information.  These opinions, therefore, do not have the 
proper factual foundation.  See, e.g., Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 
(1995); and Swann v. Brown, 5 Vet. App. 229, 233 (1993).



The Board finds that the most persuasive evidence addressing 
the determinative issue of causation is the April 2008 VA 
examination report, and the VA examiner's opinion is clearly 
against the veteran's claim.  This examiner's conclusions are 
based on a review of the entire claims file, including the 
service medical and VA treatment records, are consistent with 
the evidence of record, and are supported by sound rationale.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that VA may favor the opinion of one competent 
medical expert over that of another when decision makers give 
an adequate statement of reasons and bases); Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches.... As is true with any piece 
of evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the [Board as] 
adjudicators. . .").  

The VA examiner noted several other factors to account for 
the veteran's current low back disability, namely, the 
intercurrent injuries he had sustained since service in the 
motor vehicle accident in September 1980 and in the work-
related accident in September 1984.  The VA examiner took 
note of the low back strain in service, but also pointed out 
the veteran did not have any relevant complaints at time of 
discharge or for several ensuing years.  See Maxon v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating it is 
appropriate to consider the veteran's entire medical history, 
including a lengthy period of absence of relevant 
complaints.)  The VA examiner further indicated the veteran's 
arthritis is simply due to his age, as reflected by the 
results of his X-rays.  So the VA examiner considered all 
that has occurred, and has not occurred, since the strain in 
service.  His opinion, thus, is most probative.  See Wray v. 
Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption 
of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the veteran's position).



Consequently, for these reasons and bases, the preponderance 
of the evidence is against the veteran's claim for service 
connection for a low back disorder, and the benefit of the 
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).  The claim therefore must be denied.

III.  Whether the Veteran is Entitled to Service Connection 
for Asbestosis

The veteran also attributes his alleged asbestosis to his 
military service, and in particular to exposure to asbestos 
while serving as an electrician on a Navy ship and in a 
number of Navy shipyards.  He says his private physician 
determined there was evidence of pulmonary asbestosis as a 
result of that exposure, thereby providing the evidence 
necessary to grant this claim.  Unfortunately, however, the 
Board finds that the preponderance of the evidence is against 
this claim, so it, too, must be denied.

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary of VA promulgated any specific regulations.  
However, in 1988, VA issued a circular on asbestos-related 
diseases that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 
21-88-8, Asbestos- Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
since have been included in VA Adjudication Procedure Manual, 
M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 
9 (Jan. 7, 2007) ("VA Manual").  Also, an opinion by 
VA's Office of General Counsel (OGC) discussed the proper way 
of developing asbestos claims.  See VAOPGCPREC 4-00 (Apr. 13, 
2000).



The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  VA Manual, 
paragraph 9(d).  An asbestos-related disease can develop from 
brief exposure to asbestos or as a bystander.  The guidelines 
identify the nature of some asbestos-related diseases.  VA 
Manual, paragraph 9(b) & (c).  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Id.  Asbestos 
fibers also may produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  Id.

The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease.  VA Manual, 
paragraph 9(e).  Rating specialists must develop any evidence 
of asbestos exposure before, during, and after service.  A 
determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.

The veteran's service medical records make no reference to 
any complaints, treatment or diagnosis of asbestosis or any 
other lung condition during service.  Indeed, his separation 
examination in March 1957 noted that his lungs were normal.

Nevertheless, the veteran's military personnel records show 
he served on the USS Petrel.  His DD Form 214 indicates that 
his military occupational specialty (MOS) was electrician, an 
occupation that likely involved exposure to asbestos.  
VA Adjudication Procedure Manual, M21-1MR lists some of the 
major occupations involving exposure to asbestos, including 
mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement and pipe 
products, and military equipment.

So the determinative issue, assuming as mentioned the veteran 
had some exposure to asbestos during his military service in 
the manner alleged, is whether he now has asbestosis as a 
consequence or some other asbestos-exposure-related disease.

A February 1996 independent medical examination report from 
Dr. R.M. shows a diagnosis of pulmonary asbestosis and 
asbestos-related pleural disease.  While discussing the 
veteran's naval occupation and potential asbestos exposure, 
this report also notes significant asbestos exposure after 
service and a significant smoking history.  In support of the 
diagnosis, the report notes a latency period of greater than 
15 years from initial exposure to onset of symptoms, but it 
does not otherwise establish an etiology or an onset for this 
diagnosis.  To further complicate matters, a February 2002 VA 
examination found no objective evidence of asbestosis and 
listed a diagnosis, instead, of emphysema due to the 
veteran's history of smoking and supportive radiographic 
evidence.  That examination, however, did not include a 
review of Dr. R.M.'s February 1996 private examination 
because that examination was added to the record out of 
sequence, so subsequent to the February 2002 VA examination.

In a September 2003 treatment record, the veteran noted a 
past medical history of asbestosis.  However, a review of his 
VA treatment records does not show any treatment for or a 
diagnosis of asbestosis or an asbestos-exposure-related 
disease.

So there is evidence the veteran may have asbestosis, but 
also evidence that he may not, but rather, emphysema due to 
his chronic smoking.  In addition, there is a question as to 
whether, even if he does have asbestosis, is it attributable 
to asbestos exposure during his military service, or instead, 
to asbestos exposure after his discharge from the military.

To make these important determinations, VA furnished the 
veteran a compensation examination in April 2008, on remand, 
to ascertain the etiology and current status of any 
respiratory disease.  The examiner reviewed the veteran's 
claims file for the pertinent medical and other history, 
including the February 1996 report from Dr. R.M. and the VA 
examination in February 2002.  The examiner indicated that 
the chest X-ray demonstrating the alleged medical evidence of 
pulmonary fibrosis from February 1996 was unavailable.  
During the examination, the veteran complained of a 
productive cough, sputum and dyspnea on exertion.  


A pulmonary function test (PFT) indicated he had mild COPD.  
Objective findings from the most recent X-rays, in September 
2006, revealed no evidence of pulmonary fibrosis or opacities 
reported on the February 1996 examination.  As such, the 
examiner concluded there was no objective evidence of 
asbestosis.  This examiner explained that the findings 
described in February 1996 regarding any mid-lung field 
opacities may have been related to an infectious process at 
that time.  Although the examiner also diagnosed mild COPD, 
she did not link this condition to asbestos exposure during 
the veteran's service, or otherwise to his military service.

Hence, the Board must weigh the probative value of the 
February 1996 opinion against the two VA medical examiners' 
opinions to the contrary.  Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
And the first important point in this regard worth noting is 
that Dr. R.M. did not review the veteran's claims file.  In 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was no 
indication the physician had reviewed the claimant's service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis.  See also Swann v. Brown, 5 Vet. App. 
177, 180 (1993) (without a review of the claims file, an 
opinion as to etiology of an underlying disorder can be no 
better than the facts alleged by the veteran).

There also is no "treating physician rule" that would give 
preference to Dr. R.M.'s opinion over that of, say, a VA 
compensation examiner who admittedly may have evaluated or 
seen the veteran in consultation less frequently.  See, e.g., 
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack 
v. Brown, 5 Vet. App. 499, 502 (1993); Chisem v. Brown, 4 
Vet. App. 169 (1993).



More importantly, the X-ray that was the basis of the 
February 1996 examiner's opinion is not a part of the claims 
file.  Since none of the veteran's subsequent chest X-rays 
showed evidence of pulmonary fibrosis, an asbestos-exposure-
related disease, neither the February 2002 nor the April 2008 
VA examiners could confirm the February 1996 examiner's 
diagnosis of pulmonary fibrosis.  So questions remain as to 
whether the veteran even has asbestosis.  In the absence of 
proof of the currently claimed disability, there can be no 
valid claim.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) 
(Service connection presupposes a current diagnosis of the 
claimed disability).  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
may only be awarded to an applicant who has disability 
existing on the date of application, not for past 
disability).

In addition, the February 2002 VA examiner attributed the 
veteran's breathing problems to emphysema (COPD), which was 
supported by radiographic evidence.  Precedent opinions of 
VA's General Counsel have discussed the cause-and-effect 
relationship between chronic smoking and the eventual 
development of respiratory disorders such as COPD.  See 
VAOPGCPREC 2-93 (Jan. 13, 1993) and VAOPGCPREC 19-97 (May 13, 
1997).  Indeed, for claims, as here, filed on or after June 
9, 1998, there is now an express prohibition against granting 
service connection for any disability resulting from injury 
or disease attributable to the use of tobacco products.  38 
U.S.C.A. § 1103; 38 C.F.R. § 3.300.

The April 2008 VA examiner, who concluded unfavorably, 
reviewed the veteran's claims file for the pertinent medical 
and other history and determined his COPD is unrelated to his 
military service, including, in particular, to exposure to 
asbestos.  In the report of his evaluation of the veteran, 
this VA examiner took note of the veteran's long history of 
smoking and considered the results of PFT and chest 
X-rays and found no objective radiographic evidence of an 
asbestos-exposure-related disease.  An objective measure such 
as this, as mentioned, is a prerequisite to granting service 
connection.



Consequently, the Board assigns greater probative weight to 
the VA compensation examiner's unfavorable opinion in April 
2008, as it was based on a review of the claims file, 
physical examination - including the PFT and chest X-rays, 
and since it is supported by sound rationale.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor 
the opinion of one competent medical expert over that of 
another when decision makers give an adequate statement of 
reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993) ("the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches....  
As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [Board as] adjudicators. . .").

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for asbestosis.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against his claim, this doctrine is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the 
Board must deny the appeal.


ORDER

The claim for service connection for asbestosis is denied.

The claim for service connection for a low back disorder also 
is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


